DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kopchick, U.S. Patent App. Pub. No. 2012/0279389 A1 [hereinafter Kopchick] in view of Hashimoto et al., U.S. Patent App. Pub. No. 2014/0242288 A1 [hereinafter Hashimoto], Dong et al., W.O. Int’l Pub. No. 2015/027886 A1, and Levin et al., W.O. 2004/111299 A2 [hereinafter Levin].
Regarding claim 1:
I. Kopchick
Kopchick teaches a copper plating solution (copper immersion plating solution; Kopchick [0010]-[0012]) comprising: 
water-soluble copper salt (copper sulfate; id.), and
at least one of hypophosphite or organic salt (ammonium oxalate; Kopchick [0012]),
wherein: 
id.). 
Kopchick is silent on at least one of EDTA, a substituted derivative of ethylenediaminetetraacetic acid (EDTA), an ethylenediamine derivative, or glycine (EDTA; id.) in the same embodiment.
However, Kopchick does teach other solutions which utilize EDTA as a chelating agent which increases the copper plating rate. Kopchick [0012].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s solution with EDTA to increase the copper plating rate.
II. Ethylenediamine & Hydantoin - Hashimoto
Kopchick does not explicitly teach ethylenediamine and at least one of hydantoin or a substituted derivative thereof.
However, combining equivalents is obvious. MPEP § 2144.06.
Hashimoto teaches a solution comprising of complexing agents of not only EDTA, but also hydantoin derivatives and ethylenediamine. Hashimoto [0047]. A person having ordinary skill in the art would recognize that because EDTA can complex copper from Kopchick's teachings, EDTA can complex silver from Hashimoto’s teaching, and because silver and copper are in the same group in the periodic table, thus hydantoin derivatives and ethylenediamine would also reasonably be expected to complex copper. See id. Hashimoto further teaches that 2 or more kinds of complexing agents may be combined. Id.

Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.
III. Molar Ratio – Dong and Levin
Kopchick is silent on wherein the at least one of EDTA, a substituted derivative of EDTA, an ethylenediamine derivative, or glycine has a molar ratio of 0.4 or more and 0.7 or less with respect to the ethylenediamine.
However, Kopchick must have some sort of concentration for EDTA and Hashimoto must have some concentration for ethylenediamine. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Dong teaches a solution comprising the complexing agent ethylenediamine at a concentration of 1 g/L. Dong pp. 7-10. Dong teaches that ethylenediamine may be used with other common complexing agents. Dong p. 4.
Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s ethylenediamine to have a concentration of 1 g/L and EDTA to have a concentration of 3 g/L in order to yield the predictable result of having suitable complexing agent concentrations to plate.
These concentrations yield a molar ratio of 0.6.

Regarding claim 2, the recited prior art teaches the copper plating solution of claim 1, wherein the copper plating solution is free from nickel salt (no nickel mentioned, thus not used). See Kopchick [0012].
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,450,666 B2. Although the claims at issue are the claims are substantially similar except for EDTA4Na in the U.S. Patent. Because EDTA4Na reads on the claimed “substituted derivative of EDTA,” the U.S. Patent reads on the claimed invention. 

Response to Arguments
Applicant’s latest filed arguments in the pre-appeal brief have been fully considered and are addressed below.
	
The panel has considered Applicant’s argument that the prior art does not teach the molar ratio.
The panel was persuaded by this argument and thus this case has been reopened.

The Examiner has considered Applicant’s argument that claimed ratio is critical.
The Examiner respectfully submits that the data of table 2 does not show criticality at least because the data is not commensurate with the claimed invention. Although table 2 shows data for EDTA4Na/ethylenediamine, there is no data for a substituted derivative of EDTA, ethylenediamine derivative, and glycine. Furthermore, there is only one data point shown for above the range and only two below. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shibata et al., U.S. Patent App. Pub. No. 2011/0315658 A1, teaches that EDTA, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/HO-SUNG CHUNG/             Examiner, Art Unit 1794